Citation Nr: 1531020	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinea pedis (claimed as rash/fungus of the bilateral feet and toes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

In addition to the tinea pedis claim listed on the title page, the February 2011 rating decision also denied a claim for entitlement to service connection for varicose veins.  Both claims were included on the Veteran's March 2011 notice of disagreement (NOD) and were addressed by the October 2013 statement of the case (SOC).  In his November 2013 substantive appeal (on VA Form 9), however, the Veteran specifically withdrew the claim for entitlement to service connection for varicose veins.  It is therefore not currently on appeal before the Board.


FINDING OF FACT

Tinea pedis is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

Tinea pedis was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinea pedis (claimed as rash/fungus of the bilateral feet and toes) as the condition began during active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Tinea pedis is not a chronic disability under 38 C.F.R. § 3.309(a), and reports of a continuity of symptomatology cannot support a claim for service connection under 38 C.F.R. § 3.303(b).  The Board will consider any lay reports of a continuity of symptoms, however, in the context of a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning to the facts of the case, the Board finds that the record establishes the first element of service-connection: the existence of a present disability.  In March 2011, the Veteran reported to a VA urgent care facility with complaints of skin problems on his feet.  Tinea pedis and a small pustule on his toe were diagnosed.  Although tinea pedis was not present upon VA examinations in February 2011 and August 2013, the current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This applies even if the disability resolves prior to the claim's adjudication.  Id.  Therefore, the diagnosis of tinea pedis in March 2011 satisfies the requirement for a present disability and the Board finds that the first element of the claim is established.

With regard to the second element of service connection, the Board also finds that the record establishes an in-service injury.  Service treatment records document that the Veteran sought treatment in January, March, and April of 1973 for foot trouble.  He was diagnosed with weeping dyshidrosis of both feet in January 1973; tinea pedis with open lesion and superficial secondary inflammation in March 1973; and dyshidrosis of the left foot with macerated areas of the first and fourth toes in April 1973.  A November 2010 statement from the Veteran confirms that he had a condition on the toes of both feet during service that caused his skin to burn and secrete fluid.  The Board accordingly finds the record demonstrates an in-service injury.  

Turning to the third element of service connection, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  Service treatment records contain evidence of skin problems during service but indicate that these conditions were acute and resolved prior to the Veteran's discharge.  The Veteran was treated in January, March, and April of 1973 for dyshidrosis and tinea pedis, but his skin was normal at the July 1974 separation examination.  At that time, the Veteran also denied experiencing any chronic conditions or significant health problems on the accompanying report of medical history.  Although he reported having foot trouble, he specified this was due to a broken great toe and did not complain of any skin problems on his feet.  There is also no post-service medical evidence of tinea pedis or rash/fungal issues until March 2011, 37 years after discharge.  Thus, although there is clear evidence the Veteran experienced tinea pedis in service, those records do not support a finding that the condition was chronic and continued after the Veteran's discharge.  

There is also no competent medical evidence in support of a nexus between active duty service and the Veteran's current skin disability.  The only medical opinions addressing the etiology of the claimed disability - those of the February 2011 and August 2013 VA examiners - weigh against the claim.  Both medical opinions were based on a physical examination of the Veteran's feet and review of the claim file, including the service treatment records.  The February 2011 examination, conducted while the Veteran no longer complained of the condition, found that neither the Veteran's tinea pedis nor his xerotic skin were caused by his in-service injury.  

Likewise, the August 2013 VA examiner found that the Veteran's tinea pedis was less likely than not due to any incident of active duty service.  The 2013 VA examiner noted that the Veteran's in-service tinea pedis resolved after treatment; the VA examiner also noted that the Veteran was seen again for possible tinea pedis in 2011 but could not recall receiving treatment.  The August 2013 VA examination showed no microscopic evidence of tinea pedis and no evidence of chronic tinea pedis.  Based on these findings, the VA examiner concluded there was less than 50 percent probability the Veteran's current skin disability was incurred in or caused by his in-service injury.  The Board finds these medical opinions are entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning . . . [of its] conclusion, not on the mere fact that the claims file was reviewed"). 

The Board also has considered the Veteran's statements in support of his claim.  In this case, the evidence does not show continuity of tinea pedis since active duty service.  In his November 2010 statement, the Veteran specifically affirmed that his in-service condition improved and eventually resolved.  He also referenced experiencing ulcers on his feet years before filing his claim, and while he believed they could be related to his current condition, he also reported this ailment had resolved.  Thus the Veteran's history is more indicative of separate acute skin conditions rather than one chronic disease process. 

The Board has considered the statements of the Veteran connecting his tinea pedis to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, even if the Board were to accept this as a competent medical diagnosis, the Veteran has reported that his in-service skin condition and the later skin problems both resolved.  Therefore, the Board finds that the lay evidence of record does not support a link between the Veteran's in-service complaints and current disability.

In sum, while service treatment records document tinea pedis in service, there is no post-service evidence of the claimed disability until years after the Veteran's separation from active duty.  In addition, the weight of the competent medical evidence is against a finding that the Veteran's tinea pedis is etiologically related to his condition during military service.  The Veteran has not reported a continuity of symptoms and his lay statements regarding the etiology of his tinea pedis are clearly outweighed by the competent medical evidence against the claim, including the opinions of the February 2011 and August 2013 VA examiners.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014). 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct service connection was furnished to the Veteran in a November 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2010 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in February 2011 and August 2013 in response to his claim.  VA has also obtained available records of treatment reported by the Veteran, including service treatment records and records of VA treatment.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for tinea pedis is denied. 



____________________________________________

MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


